


EXHIBIT 10.4


SIMMONS FIRST NATIONAL CORPORATION
EXECUTIVE RETENTION PROGRAM
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
SIMMONS FIRST NATIONAL CORPORATION
EXECUTIVE RETENTION PROGRAM




ARTICLE I.   ADMINISTRATION AND ELIGIBILITY


Section 1.01.  Purpose.  This Executive Retention Program (the "Program") is
intended as an incentive to certain members of the executive management of
Simmons First National Corporation ("Company") to remain in the employ of the
Company during and immediately following the transition of executive management
due to the anticipated retirement of J. Thomas May as Chief Executive Officer in
2013. The purpose of the Program is to retain certain executive officers which
have demonstrated with exemplary levels of performance, talent and ability in
the performance of their assigned duties.  The Program consists of the payment
of cash retention bonuses as described herein and the granting of Restricted
Stock under the Simmons First National Corporation Executive Stock Incentive
Plan – 2001 ("2001 Stock Plan") with terms and conditions on the grant as set
forth in the Program.


Section 1.02.  Eligibility.  Eligibility for participation in the Plan shall
include only those executive officers of the Company as are designated on
Exhibit A hereto as may be amended from time to time.. The initial participants
under the Plan are: President and Chief Operating Officer, Executive Vice
President - Administration and Chief Financial Officer.  The NCCGC may from time
to time designate other executive officers of the Company to participate in the
Program.


Section 1.03.  Administration.  The Nominating, Compensation and Corporate
Governance Committee ("NCCGC") of the Board shall have the power and authority
to supervise the administration of the Program.  All decisions made by the NCCGC
pursuant to the Program shall be made by a majority of the members. The NCCGC
may from time to time report its actions and recommendations concerning the
Program to the Board. All cash and Restricted Stock shall be granted to the
participants by resolution of the NCCGC. Such grant shall be in accordance with
the terms of the Plan, and shall be final, without approval of the Board or
shareholders of the Company.


Section 1.04. Notice of Award.   Upon the adoption of the Plan and subsequently,
if any additional grants are made under the Program, the NCCGC shall advise the
participant and the Company thereof by delivery of written notice thereof in
such form of as the Company may from time to time specify.


ARTICLE II. CASH RETENTION BONUSES


Upon adoption of the program, each participant shall be granted a cash retention
bonus in the amount specified on Exhibit A hereto.  The cash retention bonuses
shall vest in full in 2015, subject to the acceleration of vesting, as described
in Article IV below in the event of a change in control of the Company or the
death or disability of the participant.  The bonus shall be payable as set forth
in Article V below.

 
 

--------------------------------------------------------------------------------

 
ARTICLE III.   RESTRICTED STOCK GRANTS


Restricted stock grants under the 2001 Stock Plan have been made to the
participants listed on Exhibit A contemporaneously with the adoption of this
Program. Those grants shall be subject to the terms and conditions of the
Program and shall vest in full in 2015, subject to the acceleration of vesting,
as described in Article IV below in the event of a change in control of the
Company or the death or disability of the participant. All restricted share
grants shall be issued under and are subject to the terms, limitations and
restrictions of the 2001 Stock Plan, as in effect from time to time. In no event
shall any participant receive a grant of restricted stock pursuant to this
program for any calendar year in excess of 7,000 shares of the Company's Class A
common stock.
 

ARTICLE IV.  VESTING


Section  4.01.  General.   The restricted stock and the cash retention bonus
shall vest in full on December 31, 2015, if the participant shall remain
actively employed by the Company during the period commencing upon the adoption
of this Program and ending on December 31, 2015. If a participant ceases to be
employed by the Company prior to December 31, 2015, other than due to death,
disability, involuntary termination without cause or after a change in control,
as specified below, participant shall forfeit all right and claim to the
restricted stock grant and cash retention bonus under this Program.


Section 4.02  Death,  Disability or Termination without Cause.  In the event of
the death of a participant, disability of a participant or the termination of a
participant's employment by the Company without cause prior to December 31,
2015, the participant shall be vested in the restricted stock grant and cash
retention bonus under the program in accordance with the following table:


Date of
Event                                                                                     Vested
Percentage
On or before
12/31/2010                                                                         16.67%
After 12/31/2010, on or before
12/31/2011                                          33.33%
After 12/31/2011, on or before
12/31/2012                                          50.00%
After 12/31/2012, on or before
12/31/2013                                          66.67%
After 12/31/2013, on or before
12/31/2014                                          83.33%
After
12/31/2014                                                                                     100.00%


Section  4.03  Change in Control  In the event of a change in control of the
Company, the restricted stock grant and the cash retention bonus, shall
immediately become 100% vested in the participant.


ARTICLE V.  DELIVERY AND PAYMENT


Section 5.01  Delivery of Certificates.  Pursuant to the terms of the 2001 Stock
Plan, the Company shall cause its transfer agent to issue certificates
evidencing the restricted stock grants to the participants as soon as is
commercially practicable. The participant shall thereupon be a

 
2

--------------------------------------------------------------------------------

 
shareholder of all the shares represented by the certificate.  The certificates
representing such shares will be imprinted with a legend stating that the shares
represented thereby may not be sold, exchanged, transferred, pledged or
hypothecated, unless in accordance with the terms of the Program and the 2001
Stock Plan, and if, in the opinion of counsel, satisfactory to the Company, such
transfer at such time complies with applicable securities laws. The transfer
agent for the Company's common stock shall be instructed to like effect in
respect of such shares.


Section 5.02.  Payment of Bonus.  If the participant remains in the employment
of the Company through December 31, 2015, thereby becoming fully vested in the
cash retention bonus, the Company shall pay the cash retention bonus to the
participant through its payroll system on or before January 31, 2016. If a
participant dies prior to December 31, 2015, the Company shall pay an amount
equal to the product of such participant's the vested percentage times such
participant's cash retention bonus to the deceased participant's beneficiary (or
if none to the deceased participant's estate) within thirty 30 days after the
participant's date of death. If a participant becomes disabled prior to December
31, 2015, the Company shall pay an amount equal to the product of such
participant's the vested percentage times such participant's cash retention
bonus to the disabled participant within thirty 30 days after the participant's
termination of employment due to disability.  If a participant's employment by
the Company is terminated without cause prior to December 31, 2015,  the Company
shall pay an amount equal to the product of such participant's the vested
percentage times such participant's cash retention bonus to the disabled
participant within thirty 30 days after the participant's termination of
employment.  In the event of a change in control of the Company, the Company
shall pay the cash retention bonus to the participant through its payroll system
within thirty (30) days after the effective date of the change in control.


Section 5.03  Withholding.  The Company shall withhold any taxes that are
required to be withheld, under the Internal Revenue Code, any applicable state
law and regulations thereunder, from the benefits provided under this Agreement.


ARTICLE VI. GENERAL TERMS


Section 6.01  Definitions.  For purposes of the Program, the terms set forth
below shall be defined as follows:


Change in Control - shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation 1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.


Disabled  -  A participant shall be considered disabled if the participant (a)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the participant's employer, (iii) is

 
3

--------------------------------------------------------------------------------

 
determined to be totally disabled by the Social Security Administration or (iv)
is determined to be disabled by the Employer's disability insurance program,
provided the criteria utilized by the insurance program complies with the
criteria set forth under (a) above.


Section 6.02.  Investment Intent.  The Company may require that, in acquiring
the restricted stock, the participant agree with, and represent to, the Company
that the participant is acquiring the restricted stock for the purpose of
investment and with no present intent to transfer, sell, or otherwise dispose of
such shares except for such distribution by a legal representative as shall be
required by will or the laws of any jurisdiction in winding up the estate of any
participant. Upon receipt of the Notice of Award, the participant shall deliver
to the Company, in duplicate, an agreement in writing, signed by the
participant, in form and substance as set forth in Exhibit B, below, and the
Company will promptly acknowledge its receipt thereof. Such shares shall be
transferable thereafter only if the proposed transfer is permitted under the
Plan and if, in the opinion of counsel (who shall be satisfactory to the
Company), such transfer at such time complies with applicable securities laws.


Section 6.03. Restrictions.  (a) Prior to the vesting of cash retention bonus,
the participant shall be deemed to hold only a contingent right to receive cash
retention bonus in the future.  Upon the grant of the restricted stock the
participant, prior to vesting, the participant shall be entitled to exercise the
voting rights and receive dividends with respect to the restricted stock, but
shall not be entitled to transfer, hypothecate or encumber the restricted stock
until such shares are fully vested.


(b)  In the event of the death of a participant, disability of a participant or
the termination of a participant's employment by the Company without cause prior
to December 31, 2015, then the participant shall be fully vested in the number
of shares of restricted stock equal to the product of such participant's vested
percentage times the number of shares of restricted stock granted to the
participant.  All shares not vested at the participant's death, disability or
involuntary termination without cause shall be cancelled and the participant's
interest in the unvested shares shall be forfeited.  The participant (or in the
event of the death of a participant, the participant's personal representative)
shall deliver (by physical certificates or electronically) to the Company within
thirty (30) days after the date of participant's death, disability or
involuntary termination without cause, the number of shares of unvested
restricted stock held by the deceased participant.  The Company may, at its
option, withhold payment of the vested part of the cash retention bonus until
the shares of unvested restricted stock are delivered for cancellation.

 
 (c)    The rights of the participant to the cash retention bonus and the
restricted stock may not be assigned or transferred except by beneficiary
designation, will or by the laws of descent and distribution. If any attempt is
made to sell, exchange, transfer, pledge, hypothecate, or otherwise dispose of
the cash retention bonus or the restricted stock grant in which the participant
is not vested, the bonus and the restricted stock shall be deemed to be
cancelled and the participant shall forfeit all rights to compensation of any
type under the Program.


Section 6.04.  Reorganizations and Recapitalization of the Company.   The
existence of the Program and any compensation granted hereunder shall not affect
in any way the right or power of

 
4

--------------------------------------------------------------------------------

 
the Company or its shareholders to make or authorize any or all adjustments,
recapitalization, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preferred stocks ahead of or
affecting the common stock or the rights thereof, or the dissolution or the
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any corporate act or proceeding, whether of a similar
character or otherwise.


Section 6.05.  Effective Date of Program.  This Program shall be effective on
the date of its adoption by the Board of Directors of the Company.


Section 6.06.  Amendments or Termination.  The NCCGC may amend, alter or
discontinue the Program, but no amendment, alteration or discontinuation of the
Plan shall adversely affect any Awards granted prior to the time of such
amendment, alteration or discontinuation.  Any amendment, alteration or other
modification to the 2001 Stock Plan shall be effective, in accordance with the
terms of such amendment, alteration or discontinuation, on the restricted stock
grants described herein.


Section 6.07.  Government Regulations.  Notwithstanding any provisions hereof,
the obligation of the Company to sell and deliver Restricted Stock shall be
subject to all applicable laws, rules and regulations and to such approvals by
any governmental agencies or national securities exchanges as may be required,
and the participant shall agree that he or she shall not receive any Restricted
Stock granted hereunder, and that the Company will not be obligated to issue any
shares hereunder, if the receipt thereof or if the issuance of such shares shall
constitute a violation by the participant or the Company of any applicable law
or regulation.


VII.           ADMINISTRATIVE AND CLAIMS PROVISIONS


Section 7.01.  Plan Administrator.  The "Plan Administrator" of the Program
shall be the Human Resources Group of the Company.  As Plan Administrator, the
Human Resources Group shall be responsible for the management, control and
administration of the Program.  The Plan Administrator may delegate to others
certain aspects of the management and operation responsibilities of the Program
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.


Section 7.02.  Claims Procedure.


(a)  Filing a Claim for Benefits. Any participant, beneficiary, or other
individual, ("Claimant") entitled to benefits under the Program will file a
claim request with the Plan Administrator.  The Plan Administrator will, upon
written request of a Claimant, make available copies of all forms and
instructions necessary to file a claim for benefits or advise the Claimant where
such forms and instructions may be obtained.  If the claim relates to disability
benefits, then the Plan Administrator shall designate a sub-committee to conduct
the initial review of the claim (and applicable references below to the Plan
Administrator shall mean such sub-committee).

 
5

--------------------------------------------------------------------------------

 
(b)  Denial of Claim.   A claim for benefits under the Program will be denied if
the Plan Administrator determines that the Claimant is not entitled to receive
benefits under the Program. Notice of a denial shall be furnished the Claimant
within a reasonable period of time after receipt of the claim for benefits by
the Plan Administrator.  This time period shall not exceed more than ninety (90)
days after the receipt of the properly submitted claim.  In the event that the
claim for benefits pertains to disability, the Plan Administrator shall provide
written notice within forty-five (45) days.  However, if the Plan Administrator
determines, in its discretion, that an extension of time for processing the
claim is required, such extension shall not exceed an additional ninety (90)
days.  In the case of a claim for disability benefits, the forty-five (45) day
review period may be extended for up to thirty (30) days if necessary due to
circumstances beyond the Plan Administrator’s control, and for an additional
thirty (30) days, if necessary.  Any extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review.


(c)  Content of Notice.  The Plan Administrator shall provide written notice to
every Claimant who is denied a claim for benefits which notice shall set forth
the following:


i.              The specific reason or reasons for the denial;


ii.             Specific reference to the Program provisions on which the denial
is based;



 
iii.
A description of any additional material or information necessary for the
Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and




 
iv.
Any other information required by applicable regulations, including with respect
to disability benefits.



(d)  Review Procedure.  The purpose of the Review Procedure is to provide a
method by which a Claimant may have a reasonable opportunity to appeal a denial
of a claim to the Plan Administrator for a full and fair review.  The Claimant,
or his duly authorized representative, may:



 
i.
Request a review upon written application to the Plan Administrator. Application
for review must be made within sixty (60) days of receipt of written notice of
denial of claim.  If the denial of claim pertains to disability, application for
review must be made within one hundred eighty (180) days of receipt of written
notice of the denial of claim;




 
ii.
Review and copy (free of charge) pertinent Agreement documents, records and
other information relevant to the Claimant’s claim for benefits;




 
iii.
Submit issues and concerns in writing, as well as documents, records, and other
information relating to the claim.


 
6

--------------------------------------------------------------------------------

 
(e)   Decision on Review.   A decision on review of a denied claim shall be made
in the following manner:



 
i.
The Plan Administrator may, in its sole discretion, hold a hearing on the denied
claim. If the Claimant’s initial claim is for disability benefits, any review of
a denied claim shall be made by members of the Plan Administrator other than the
original decision maker(s) and such person(s) shall not be a subordinate of the
original decision maker(s).  The decision on review shall be made promptly, but
generally not later than sixty (60) days after receipt of the application for
review.  In the event that the denied claim pertains to disability, such
decision shall not be made later than forty-five (45) days after receipt of the
application for review.  If the Plan Administrator determines that an extension
of time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial sixty (60) day
period.  In no event shall the extension exceed a period of sixty (60) days from
the end of the initial period.  In the event the denied claim pertains to
disability, written notice of such extension shall be furnished to the Claimant
prior to the termination of the initial forty-five (45) day period.  In no event
shall the extension exceed a period of thirty (30) days from the end of the
initial period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.




 
ii.
The decision on review shall be in writing and shall include specific reasons
for the decision written in an understandable manner with specific references to
the pertinent Program provisions upon which the decision is based.




 
iii.
The review will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.  Additional considerations shall be required in the case of a
claim for disability benefits.  For example, the claim will be reviewed without
deference to the initial adverse benefits determination and, if the initial
adverse benefit determination was based in whole or in part on a medical
judgment, the Plan Administrator will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment.  The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual.  If the Plan Administrator obtained the
advice of medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Plan
Administrator will identify such experts.


 
7

--------------------------------------------------------------------------------

 

 
iv.
The decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant’s claim for
benefits.

 
(f)  Exhaustion of Remedies:  A Claimant must follow the claims review
procedures under this Agreement and exhaust his or her administrative remedies
before taking any further action with respect to a claim for benefits.



 
8

--------------------------------------------------------------------------------

 

EXHIBIT A
PARTICIPATION




Participant                                        Cash Retention
Bonus                                  Restricted Stock
 
David
Bartlett                                           $175,000.00                                                      6,515
shares
Robert A
Fehlman                                   $125,000.00                                                      4,655
shares
Marty D.
Casteel                                     $125,000.00                                                      4,655
shares







 
9

--------------------------------------------------------------------------------

 
EXHIBIT B




Human Resources Group
Simmons First National Corporation
Pine Bluff, Arkansas




I hereby accept the allocation of _________ shares of the Class A $0.01 par
value common stock of Simmons First National Corporation, allocated to me as
under the Simmons First National Corporation Executive Retention Program
("Program") and the Simmons First National Corporation Executive Stock Incentive
Plan - 2001 ("Plan").


I represent and agree that I am acquiring the restricted stock for investment
and that I have no present intention to transfer, sell or otherwise dispose of
such shares, except as permitted pursuant to the Program, the Plan and in
compliance with applicable securities laws. I agree further that I am acquiring
these shares in accordance with, and subject to, the terms of the program and
the Plan, to all of which I hereby expressly assent.  These agreements will bind
and inure to the benefit of my heirs, legal representatives, successors and
assigns.


My address is:                      ______________________
______________________


My Social Security Number is: __________________________




Sincerely,




_______________________________________




Receipt of this instrument and the payment herein referred to is acknowledged
this ______ day of ________________, _______.




SIMMONS FIRST NATIONAL CORPORATION




By______________________________________
Title:______________________________

